Citation Nr: 1507138	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2002 and May 2003 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.    

In the December 2002 rating action, the RO denied the Veteran's claims for service connection for PTSD, the residuals of a brain trauma, and headaches related to the brain trauma.  

After the December 2002 rating action, the RO received a VA Form 21-4138, Statement in Support of Claim, and a stressor statement from the Veteran.  In the May 2003 rating action, the RO once again denied the claims for service connection for PTSD, the residuals of a brain trauma, and headaches related to the brain trauma.  Due to the December 2002 statements from the Veteran, the RO characterized the claims as applications to reopen previously denied claims.  However, as the statements were received within one year of the initial December 2002 denial of these claims, the Board notes that the issues were still claims for entitlement to service connection, as opposed to applications to reopen previously denied claims for service connection.

In May 2004, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued on April 13, 2005.  On April 27, 2005, the RO received a statement from the Veteran in which he noted that he had received the SOC and a VA Form 9.  In the statement, the Veteran indicated that he had PTSD and that his PTSD symptomatology included flashbacks and crying episodes.  

The Board construes the Veteran's April 2005 statement as a timely substantive appeal, submitted in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2014).  It is clear that the Veteran intended to continue with his appeal of the December 2002 and May 2003 rating actions, and this document was received by the RO following the issuance of a SOC.  Thus, the issue of entitlement to service connection for PTSD is properly before the Board for adjudication.

Upon a review of the April 2005 statement from the Veteran, although he discussed his PTSD symptomatology, he did not discuss or refer to his claims for service connection for the residuals of a brain trauma, and headaches related to the brain trauma.  Therefore, as the Veteran did not perfect his appeal of the claims of entitlement to service connection for the residuals of a brain trauma and entitlement to service connection for headaches related to the brain trauma, these matters are not before the Board for appellate consideration

In a September 2010 rating action, the RO denied the Veteran's claim for an increased (compensable) rating for service-connected corneal scar of the left eye, with retained foreign body, to include light sensitivity (also claimed as photophobia).  The Veteran filed an NOD in September 2010 and an SOC was issued in November 2011.  However, the evidence of record is negative for a substantive appeal (VA Form 9).  

In this regard, the Board recognizes that in a July 2012 statement from the Veteran's representative, Disabled American Veterans (DAV), they indicated that according to VACOLS (Veterans Appeals Control and Locator System), the Veteran filed a timely substantive appeal on December 20, 2011.  However, the Board notes that the Veteran's claims file and his file on the electronic claims file storage systems are negative for any substantive appeal on this issue.  The file is complete (there are absolutely no indications of missing statements or records in the claims file, all evidence submitted by the Veteran is in place, in an orderly manner, in the Veteran's claim file).  No recent statement from the Veteran and/or his representative would be a timely substantive appeal of this issue. 

Accordingly, without a timely substantive appeal of record, this issue is not before the Board for appellate consideration.  See 38 C.F.R. § 20.302.  If the Veteran wishes to submit a new claim for an increased rating for his service-connected left eye disability, he is free to do so.  However, this issue is simply not before the Board at this time.   

The Board denied this appeal in a September 2012 decision and the delegate of the Acting Chairman of the Board denied a motion for reconsideration in April 2013.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (Court).  

In July 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision, and remanded the case for action consistent with the term of the JMR.  

The Veteran subsequently petitioned the Court for a writ of mandamus to recall judgment and mandate in which the Court granted the Parties' JMR, contending that the attorney who represented him before the Court entered the JMR without the Veteran's consent and that the attorney did not raise to the Court an argument that he asked the attorney to advance regarding a claim based on photosensitivity.  Associated with the claims file is a July 2014 letter addressed to the Veteran's attorney to that effect.  The Court denied the petition for extraordinary relief in the nature of a writ of mandamus.  Thus, the Board must comply with the terms of the JMR as ordered by the Court.  

It is noted that the Veteran is represented before the Board by Disabled American Veterans, not by the attorney who represented him at the Court.  

Throughout the course of the appeal for the Veteran's claim for service connection for PTSD, he has also reported that he has anxiety and depression that were related to his period of service.  In this regard, the Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board observes that the RO has already addressed the Veteran's claims for service connection for depression and anxiety in an October 2004 rating action wherein the RO denied service connection for depressive anxiety disorder.  After the Veteran was provided notice of his appellate rights, he did not appeal the rating decision.  Accordingly, the October 2004 rating action is final.  38 U.S.C.A. § 7105. 

Nevertheless, as noted by the Board in 2012, given that the Veteran has continued to maintain that he has depression and anxiety related to his period of service, the Board finds that the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and anxiety, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

It appears that as this case has been to the Court, the RO has not had the opportunity to review this request. 

In this regard, it is important to note that this action is consistent with prior Court practices, which routinely distinguishes between the issue of service connection for PTSD, and a psychiatric disorder other than PTSD that has been previously denied.

Further, in the JMR no reference was made to fault regarding the Board's actions in this case, on this issue, in September 2012.  

The Board has reviewed the entire claims file; i.e., the physical file and that part of the file that is stored electronically.


FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

In the JMR, the Parties agreed that the Board must use the proper standard when determining if VA has a duty to provide a medical examination in this case and, if the Board relies on 2002 and 2003 medical examinations as sufficient medical evidence to decide the claim, then "the Board should explain whether any additional evidence showing a change in [the Veteran's] condition' has been submitted or if [the Veteran] 'has even alleged that his [disability] has worsened.'"

In this regard, it is essential to note that the issue before the Board is entitlement to service connection for posttraumatic stress disorder, not an increased evaluation for PTSD.  Indication that his disability has "worsened" is not relevant if the condition is not PTSD. 

In any event, the Court has provided the following guidance with regard to JMRs. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR, as instructed by the Court.  That focus is found in the Duty to Notify and Assist section of the instant decision.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2014).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-5.  See Fed. Reg. 45093 (Aug. 4, 2014).  

In this case, the Veteran contends that he has PTSD due to an in-service incident.  In his December 2002 stressor statement, he indicated that during service, while participating in a military field training exercise, he was shot in the left eye.  According to the Veteran, the serviceman who shot him did it on purpose and he considered it a personal assault.  The Veteran reported that after his discharge, he had nightmares and flashbacks, and was irritable and angry.  Thus, it was his contention that he currently had PTSD that was related to his period of service, specifically to the in-service shooting incident.   

The Veteran's service records include a DA Form 2800, Report of Investigation, dated in August 1981.  In the report, it was noted that in May 1981, one round of blank ammunition in the direction of the Veteran's face was fired from an M16 rifle which did not have a blank adapter.  As a result, the Veteran sustained an injury to his left eye.  Although the Veteran had alleged that the shooting was an "assault", following an investigation, it was concluded that the offense of aggravated assault did not occur as alleged.  Rather, it was determined that the serviceman who shot the Veteran had committed a dereliction of duty.   

The Veteran's service treatment records are negative for any complaints or findings of PTSD.  The records show that in April 1983, the Veteran underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes, providing some evidence against this claim.  

In August 2002, the Veteran filed a claim for service connection for PTSD.  

In this case, the evidence of record is negative for a diagnosis of PTSD.  The medical evidence of record mostly relates to the Veteran's past and current incarcerations.  In a November 2002 private medical statement, W.C., Ph.D., indicated that he had evaluated the Veteran at the request of the First Division Circuit Court of Pulaski County.  The Axis I diagnoses were depressive disorder and anxiety disorder.  In a private forensic re-evaluation that was conducted by the Arkansas Department of Human Services, Division of Mental Health Services and signed by "M.S.," Ph.D, dated in June 2003, the pertinent Axis I diagnoses were malingering and mood disorder, not otherwise specified (NOS).

Indications of "malingering" in the medical record only provides some evidence against this claim and the Veteran's recollection of events.  Simply stated, even if the Board obtained another examination, the reliability of the Veteran is in serious doubt to the point that is unclear that the Veteran would provide meaningful statements to any examiner. 

Additional private medical records show that the Veteran was hospitalized at the Arkansas State Hospital from May to July 2003.  He was referred from the Pulaski County Detention Center.  At that time, it was noted by the Veteran himself that he had sexually assaulted his underage daughter repeatedly.

The Axis I diagnoses upon discharge were depressive disorder, NOS, and malingering.  All of this evidence provides highly probative evidence against the claim that the Veteran has PTSD at this time.  The evaluations are very complete and highly detailed.  Importantly, while the accident in service is noted, the Veteran himself makes very little reference to the alleged "stressor" in service causing him issues, providing highly probative evidence against this claim.  Instead, he indicates that he left service because he believed that the person who had done this to him "needed to have some type of disciplinary action", little more.  In any event, this issue was fully considered within the context of this examination. 

Simply stated, it is not only the findings of the examiners that provide evidence against this claim, it is the Veteran's own statements during these examinations that provide evidence against this claim.  Both provide highly probative evidence against this claim.   

The only evidence of record supporting the Veteran's claim is his own opinion that he currently has PTSD that is related to his period of active service.  The Veteran has not demonstrated that he has expertise in diagnosing psychiatric disorders.  He is therefore a layperson with regard to psychiatric diagnoses.  In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  492 F.3d 1372, 1377.  The Federal Circuit provided additional guidance in the form of an example stating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id. at n4.  

However, unlike simple conditions, such as a broken leg, a psychiatric disorder is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is not reporting a contemporaneous medical diagnosis of PTSD, and all of his symptoms have already been attributed to diagnoses other than PTSD by mental health professionals.  Therefore, his opinion that he currently has PTSD is not competent evidence.  

In light of the above, without a current diagnosis of PTSD, the first requirement for establishing service connection for PTSD has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the veteran's claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, VA provided notice in letters sent to the Veteran in October 2002, January 2005, July 2005, October 2005, and May 2011.  

Although none of these letters informed him of the evidence relevant to assigning effective dates and disability ratings, those are downstream issues that will not be reached in this case because the Board is denying the appeal as to entitlement to service connection.  The lack of notice on those elements is harmless error.  To the extent that any of the notice was provided after the initial adjudication by the AOJ, since the later notice letters the Veteran has had a meaningful opportunity to participate in the processing of his claim and the AOJ has readjudicted the claim in January 2006 and June 2011 supplemental statements of the case.  Any timing error is therefore harmless error.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and relevant post service treatment records and examination reports have been associated with the claims file and there is no indication of outstanding available relevant evidence.  

In the case of a claim for disability compensation, VA's duty to assist includes providing a medical examination or obtaining a medical opinion if the evidence of record before VA, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2).  

The Federal Circuit has provided guidance as to the evidentiary standards for subsections (A), (B), and (C) of § 5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The evidentiary standard under subsection A is "competent evidence."  Id.  

One way of categorizing evidence is by non-expert (lay) and expert (medical) evidence.  

Competent medical evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

As already provided in the Merits section of the instant decision, the Federal Circuit in Jandreau provided significant guidance as to what constitutes competent lay evidence of a diagnosis.  

There is competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability and there is competent evidence that his current disability is a psychiatric condition other than PTSD, his symptoms have been attributed to psychiatric conditions other than PTSD by mental health professionals, and the Board has referred the issue of reopening a claim of entitlement to service connection for those psychiatric conditions to the AOJ to address a claim that has been previously denied in the first instance. 

The Veteran's assertion that he has PTSD is not competent evidence that he has PTSD.  His psychiatric symptoms were present and presented to the mental health professionals when he was hospitalized at Arkansas State Hospital from May to July 2003.  At that time he reported depression, hallucinations, crying spells, and anxiety.  Of record is a psychiatric forensic evaluation performed by Dr. W.C. in November 2002 and a psychiatric forensic reevaluation from July 2003 performed by Dr. M.S.  Dr. W.C. diagnosed depressive disorder, anxiety disorder, paraphilia, and a personality disorder.  Dr. M.S. diagnosed malingering and a mood disorder.  The staff psychiatrist who signed the May to July 2003 hospital admission diagnosed depressive disorder (NOS) and malingering.  

While not a VA medical opinion (in this regard, the probative value of a medical opinion is not increased simply because it is done by a VA provider) is highly detailed and deeply through. 

In this regard, those mental professionals were aware of the in-service shooting incident as shown by its inclusion the discharge summary from the hospitalization.  The Veteran's own report, in October 2002, was that he had panic attacks and had been having flashbacks since 1981.  In this regard, in his August 2011 VA Form 9, the Veteran reported that his symptoms have been present since 1987-88, again indicating some problems with the Veteran's recollection of events.  He described those as depression, flashbacks, nightmares, anxiety, and in inability to maintain employment and/or relationships without destructive behaviors.  His report that he had an inability to maintain employment and/or relationships without destructive behaviors since 1987-88 is a report of 100 percent disability since 1987-88.  

Based on a detailed review of this record, there is no evidence of a change in symptoms, whether by kind of severity, since the 2002 and 2003 examinations.  The Veteran has contended severe symptoms since prior to the 2002 and 2003 examinations.  The Veteran's own statements are compelling evidence to support this conclusion.  The Board still has no diagnosis of PTSD and significant evidence against that claim.  There is simply no evidence in this case that since 2003 the Veteran has developed PTSD.  The best evidence in this case following the 2002 and 2003 examinations is that the Veteran has the same problem (if any - in this regard, the Board must again note clear indications of malingering and whose overall credibility, in light of this criminal record and other facts, is in serious doubt) that, at best, has only become worse, but is not PTSD.  

Even if we assume the Veteran's psychiatric condition has become worse since 2003, the fact that a nonservice connected psychiatric disability has become worse is not a coherent basis to obtain another examination on the issue of whether the Veteran has PTSD.

For these reasons, the Board concludes that it has sufficient medical evidence before it to decide this issue and therefore VA has no duty to provide the Veteran with an examination or obtain a medical opinion in this case.  

Moreover, while the Veteran's reports of his psychiatric symptoms are competent evidence of psychiatric disability under § 5103A(d)(2)(A), they are not competent evidence that he has PTSD.  His symptoms have been attributed to other diagnosed psychiatric conditions and the matter of reopening a claim of entitlement to service connection for a psychiatric condition other than PTSD has been referred to the AOJ.  The only question here is whether VA has a duty to provide an examination or obtain a medical opinion with regard to PTSD, not to any psychiatric condition.  

Based on the above, the Board makes the following factual findings:  There is (1) sufficient medical evidence to decide this appeal and that there is (2) no competent evidence that the Veteran has PTSD or symptoms of PTSD (given that his symptoms have been attributed to other psychiatric conditions by medical professionals).  Each of these facts is an independently sufficient reason for determining that VA has no duty to provide a medical examination or obtain a medical opinion as to the case currently before the Board.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


